                                             United States Bankruptcy Court
                                          Eastern District of North Carolina
In re:                                                                                                     Case No. 18-04313-DMW
First Baptist Church                                                                                       Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0417-5                  User: parker_ro                    Page 1 of 1                          Date Rcvd: Dec 21, 2018
                                      Form ID: pdf014                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 23, 2018.
db              First Baptist Church,   504 W 2nd St,   Lumberton, NC 28358-5438
5924690        +Skyline Restoration, Inc.,   Attn: Manager, Agent, Officer,   13821 Harrison Street,
                 Blue Island, IL 60406-2800

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: NCEBAdb_bnc@nceba.uscourts.gov Dec 22 2018 04:40:07     Bankruptcy Administrator,
                 Two Hannover Square, Ste. 640,   434 Fayetteville Street,   Raleigh, NC 27601-1701
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 23, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 21, 2018 at the address(es) listed below:
              Brian Behr    on behalf of Bankruptcy Administrator     Bankruptcy Administrator
               brian_behr@nceba.uscourts.gov, lynn_tingen@nceba.uscourts.gov;rick_hinson@nceba.uscourts.gov
              Joseph H. Langerak, IV    on behalf of Creditor    Skyline Restoration, Inc.
               joe.langerak@skofirm.com
              Joseph J. Vonnegut    on behalf of Creditor    Lumbee Guaranty Bank bkymail@hskplaw.com,
               troy.staley@ecf.inforuptcy.com
              Trawick H Stubbs, Jr.    on behalf of Debtor    First Baptist Housing Development Corporation
               efile@stubbsperdue.com
              Trawick H Stubbs, Jr.    on behalf of Attorney    Stubbs & Perdue, P.A. efile@stubbsperdue.com
              Trawick H Stubbs, Jr.    on behalf of Debtor    First Baptist Housing Development Corporation II
               efile@stubbsperdue.com
              Trawick H Stubbs, Jr.    on behalf of Debtor    First Baptist Church efile@stubbsperdue.com
              William H. Kroll   on behalf of Debtor    First Baptist Housing Development Corporation
               efile@stubbsperdue.com
              William H. Kroll   on behalf of Debtor    First Baptist Housing Development Corporation II
               efile@stubbsperdue.com
              William H. Kroll   on behalf of Debtor    First Baptist Church efile@stubbsperdue.com
                                                                                               TOTAL: 10
SO ORDERED.

SIGNED this 21 day of December, 2018.




                                                                ____________________________________
                                                                David M. Warren
                                                                United States Bankruptcy Judge

______________________________________________________________________

                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                             FAYETTEVILLE DIVISION

IN RE:

FIRST BAPTIST CHURCH                                          CASE NO. 18-04313-5-DMW
                                                              CHAPTER 11
      DEBTOR

      ORDER ALLOWING FOR PRODUCTION OF DOCUMENTS AND FOR
   EXAMINATION OF SKYLINE RESTORATION, INC. PURSUANT TO FEDERAL
               RULE OF BANKRUPTCY PROCEDURE 2004

       THIS MATTER, coming before the Court upon the Motion for Production of
Documents of and for Examination of Skyline Restoration, Inc., Pursuant to Federal Rule of
Bankruptcy Procedure 2004 WKH ³0RWLRQ´ ILOHG E\ WKH 'HEWRU VHHNLQJ DQ 2UGHU GLUHFWLQJ
Skyline Restoration ,QF ³5HVSRQGHQW´ WR SURGXFH FHUWDLQ GRFXPHQWV LWHPV PDWHULDOV DQG
information, and based upon the consideration of the record, and in accordance with Fed. R.
Bankr. P. 2004, the Court finds that good cause exists and the Motion should be allowed.

        THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED, that the Motion is
ALLOWED and Respondent is hereby directed and ordered to produce the documents, items,
materials, and information requested in the Motion, by electronic delivery
(wkroll@stubbsperdue.com) or, in the alternative, physical delivery to William H. Kroll, Esq.,
Stubbs & Perdue, P.A., 9208 Falls of Neuse Road, Suite 201, Raleigh, North Carolina 27615, no
later than 5:00 P.M. on January 11, 2019.

                                     END OF DOCUMENT
